Appeal from an order dismissing-a petition of habeas corpus and remanding the infant, Harold Eisenman, to the custody of the respondent. Order affirmed, with $10 costs and disbursements. In this second habeas corpus proceeding the appellant failed to show that circumstances had changed since the prior adjudication so that he was entitled to custody. The. best interests of the infant seem to have governed the determination at Special Term. Although there was no evidence in this proceeding to show that the appellant was an unfit person, it is the fact that the infant had for approximately ten years prior to this proceeding resided continuously with the respondent. Upon the whole record, there seems to have been no error in Special Term’s determination that the infant’s welfare would be best served by remanding him to the custody of the respondent. Lewis, P. J., Hagarty, Carswell, Adel and Nolan, JJ., concur.